                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                No. 5:16-CV-47-GCM


ROBERT M. WHITE,                    )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                  ORDER
                                    )
NANCY A. BERRYHILL,                 )
Acting Commissioner of              )
Social Security,                    )
                                    )
       Defendant.                   )
____________________________________)

       Plaintiff’s counsel filed a motion for approval of attorney’s fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the amount of $25,000.00. Attorney’s fees under

section 206(b) are paid from past-due benefits awarded to a successful claimant. 42 U.S.C. §

406(b). Plaintiff has previously been awarded Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412, fees in the amount of $3,599.75 and counsel will return to Plaintiff the amount awarded

under the EAJA.

       Defendant filed a response neither supporting or opposing the fee request, but stating that

under Gisbrecht v. Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to determine a

reasonable fee. After considering the factors identified by the Fourth Circuit in Mudd v.

Barnhart, 418 F.3d 424, 428 (4th Cir. 2005), the Court finds the fees requested to be reasonable.

       It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $25,000, and refund to Plaintiff the smaller award between this amount and

the EAJA award.
                                     Signed: February 15, 2019
